      Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 1 of 9



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 FEDERICO FLORES, JR.,                            §
 MARIA GUERRERO, and                              §
 VICENTE GUERRERO,                                §
   Plaintiffs,                                    §
                                                  §
 v.                                               §
                                                  §
 RUTH R. HUGHS, IN HER OFFICIAL                   §          Case No. 7:18-cv-113
 CAPACITY AS TEXAS SECRETARY OF                   §
 STATE, and ARMANDINA MARTINEZ,                   §
 ALMA GARCIA, ALICIA DOUGHERTY                    §
 NO. 1, ALICIA DOUGHERTY NO. 2,                   §
 YOLANDA MARTINEZ,                                §
   Defendants.

           DEFENDANT RUTH R. HUGHS’ REPLY IN SUPPORT OF
           FIRST AMENDED MOTION FOR SUMMARY JUDGMENT

       This case involves a challenge to provisions of the Texas Election Code that

Secretary Hughs does not enforce and that Plaintiffs admit they will not be subject to in

future elections.1 No legal argument in Plaintiffs’ response brief—they attach no new

evidence—can overcome these fatal jurisdictional deficiencies.

       Even if the Court could reach the merits, Plaintiffs have not prevailed on their

extremely high burden of showing that the challenged mail-in ballot provisions in the

Election Code are facially unconstitutional, i.e., unconstitutional in all circumstances.

They also cannot overcome a related problem with their due process claim: they never

took advantage of the process that the Texas Election Code affords them to contest the

EVBB’s decision to reject their ballots.

       Plaintiffs’ claims should be dismissed.



       After the filing of the Texas Secretary of State’s motion for summary judgment, Ruth R.
       1

Hughs was appointed as the Texas Secretary of State. See Dkt. No. 73.

                                              1
     Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 2 of 9



                               ARGUMENT AND AUTHORITIES

I.     The Secretary of State does not have enforcement authority over mail-
       in ballot procedures.

       Recognizing the redressability problems in this suit, Plaintiffs attempt to resolve

that issue by pointing to OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir. 2017),

for the proposition that the Secretary of State belongs in this case. See Dkt. No. 71 at 4-5.

Not so.

       OCA-Greater Houston addressed whether the Secretary of State was a proper party

to a facial challenge when an organization challenged a state election statute as violating

a federal statute that allegedly impacted its members. OCA-Greater Houston, 867 F.3d at

612-13. Specifically, the state statute at issue in OCA-Greater Houston barred a voter’s

son from serving as the voter’s interpreter because the son was not registered to vote in

the same county as his mother. During the litigation, the voter passed away, ending the

42 U.S.C. § 1983 claim, and leaving only a facial challenge by OCA-Greater Houston

brought pursuant to Section 208 of the Voting Rights Act. Id. at 609. After analyzing

organizational standing and the Secretary of State’s redressability arguments, the Fifth

Circuit found that the Secretary of State was the proper party for the facial challenge

under Section 208 of the VRA. Id. at 613–14.

       OCA-Greater Houston should not be extended beyond the unique factual

circumstances presented there. A key aspect of redressability is that a governmental

official must have some sort of enforcement power or ability to remedy at least some part

of the plaintiff’s alleged underlying harm. See K.P. v. LeBlanc, 627 F.3d 115, 123–24 (5th

Cir. 2010). But that is not the case here. At best, Plaintiffs assert that the Secretary of State

has the authority to provide education and training. Dkt. No. 71 at 4-6. This is no doubt


                                               2
      Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 3 of 9



true, as other courts have recognized in cases involving the Secretary of State. See id. But

the limited authority to provide training or education is very different from the authority

to enforce or mandate something; a great number of individuals or groups, including

those well-versed in Texas election law and election processes generally, could provide

the EVBBs with training. Only the EVBBs themselves, however, can administer the

provisions that Plaintiffs challenge. See Tex. Elec. Code § 87.061 (declaring the EVBB as

the authority responsible for counting mail-in ballots). Accordingly, the Secretary of State

lacks the requisite enforcement authority to be brought in as a party to this case. She

should be dismissed.

II.    Plaintiffs lack standing.

       Plaintiffs concede, as they must, that they each acknowledged in their depositions

that they do not intend to vote by mail in future elections. Dkt. No. 71 at 9. Recognizing

the hurdle this poses to their request for prospective injunctive relief, they make several

arguments in an attempt to salvage their standing to proceed. None are availing. First,

Plaintiffs claim that they have standing to pursue nominal damages. Id. at 8-9. This is

wrong as a matter of law. Plaintiffs have sued the Texas Secretary of State in her official

capacity under the Ex Parte Young exception to sovereign immunity, see Dkt. No. 58 ¶

10, and Ex Parte Young does not allow a claim for nominal damages in a claim against an

official sued in her official capacity.2 See NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389,


       2 This is true even though this case was removed to federal court. That removal waived the
Secretary of State’s immunity from suit, but not from liability. See Meyers ex rel. Benzing v. Texas,
454 F.3d 503, 504 (5th Cir. 2006) (“[W]hen a State removes to federal court a private state court
suit based on a federal-law claim, it invokes federal jurisdiction and thus waives its unqualified
right to object peremptorily to the federal district court's jurisdiction on the ground of state
sovereign immunity. However, that waiver does not affect or limit the State’s ability to assert
whatever rights, immunities or defenses are provided for by its own sovereign immunity law to
defeat the claims against the State finally and on their merits in the federal courts.”).


                                                 3
      Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 4 of 9



394 (5th Cir. 2015) (explaining that claims for money damages cannot be brought against

a state official sued in an official capacity); see, e.g., Hall v. Davis, 2019 WL 338001, at

*2 (S.D. Tex. Jan. 28, 2019) (“Plaintiff seeks nominal, compensatory, and punitive

damages. To the extent he brings any claims for money damages against Defendants in

their official capacities, the state is immune under the Eleventh Amendment.”).3

       Second, Plaintiffs claim that they have standing to seek a declaration of past

violations of the law. Dkt. No. 71 at 8-9. Again, that is not how Ex Parte Young works. The

Ex Parte Young doctrine does not permit declarations regarding past conduct—as the

Supreme Court and Fifth Circuit have held repeatedly. E.g., Puerto Rico Aqueduct &

Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (“[T]he [Young] exception

is narrow: It applies only to prospective relief, [and] does not permit judgments against

state officers declaring that they violated federal law in the past.”); e.g., Hall v. Tex.

Commission on Law Enforcement, 685 F. App’x 337, 340 (5th Cir. 2017) (explaining that

the Young exception is prospective in nature).

       Third, and finally, Plaintiffs argue that they would have voted by mail, but that they

have been so discouraged based on their experiences in the March 2018 Democratic

primary that they are “too skeptical to believe that their constitutional right to vote would

be respected in the future.” Dkt. No. 71 at 9-10. These speculative fears of alleged future

harms do not satisfy Article III, which requires a plaintiff to show that an injury is

“certainly impending” or that there is a “substantial risk” of harm. Susan B. Anthony List

v. Driehaus, 134 S. Ct. 2334, 2341 (2014); Clapper v. Amnesty Int’l USA, 568 U.S. 398,




       3   Plaintiffs’ sole authority in this section of their brief, Familias Unidas v. Briscoe, 619
F.2d 391 (5th Cir. 1980), defeats their own argument. See id. at 405 (“Consequently, the State of
Texas . . . may not be held liable . . . even for nominal damages under section 1983.”).

                                                 4
     Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 5 of 9



409, 414 n.5 (2013)). Plaintiffs have not made that showing. “In the context of prospective

injunctive and declaratory relief, past exposure to illegal conduct, by itself, does not evince

a present case or controversy and thus cannot establish standing.” Machete Prods., L.L.C.

v. Page, 809 F.3d 281, 288 (5th Cir. 2015). In Machete Productions, the Court dismissed

for lack of standing a First Amendment claim that the State had unlawfully denied a film

grant. Id. The Court concluded there was insufficient evidence that the plaintiff intended

to produce another film in the Machete franchise or that it had any outstanding grant

requests. Id.; accord Soc’y of Separationists, Inc. v. Herman, 959 F.2d 1283, 1286 (5th

Cir. 1992) (“It is beyond our mandate to issue prospective relief every time a state actor

arguably infringes a constitutional right.”).

       The same result should obtain here. Not only is there insufficient evidence that

Plaintiffs intend to vote by mail in the future, but the record contains affirmative sworn

statements that Plaintiffs will not do so. See Dkt. No. 65 at 12. And taking Plaintiffs at

their word that they may pursue an alternative avenue to vote, they do not argue, and the

case law does not support, that a voter has a right to vote in his or her preferred format.

See McDonald v. Bd. of Election Comm'rs of Chi., 394 U.S. 802 (1969) (upholding a

statute allowing some, but not other, citizens to vote absentee); Veasey v. Abbott, 830

F.3d 216, 307 (5th Cir. 2016) (Jones. J., dissenting) (“No court has ever held that a voter

has a right to cast a ballot by the method of his choice.”). Thus, the fact that Plaintiffs—by

their own testimony—can and will vote, or at a minimum, intend to vote, in person in

future elections means they lack the requisite injury-in-fact to challenge Texas’s mail-in

ballot requirements and procedures.

       For all of these reasons, Plaintiffs lack standing.



                                                5
       Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 6 of 9



III.    Plaintiffs cannot claim a violation of their due process rights when they
        did not even attempt to utilize the State’s process.

        On the merits, Plaintiffs first argue that the Matthews analysis applies to their

claims. Dkt. No. 71 at 11-12. But the statutes at issue in this case regulate the mechanics

of voting, i.e., how a voter delivers their ballot and how County-level officials verify the

identity of the voter after receiving that ballot. The right to vote is not absolute, which is

why the Supreme Court has applied the flexible Anderson/Burdick standard when

evaluating election code provisions governing the mechanics of the voting process like the

statutes at issue in Anderson (early filing deadlines) and Burdick (ban on write-in voting).

Thus, Plaintiffs are incorrect in asserting that Matthews applies.

        Their remaining merits arguments faulting the mail-in ballot verification process

fare no better. Because those issues have been thoroughly briefed elsewhere, Secretary

Hughs stands on the briefing already submitted. See Dkt. No. 65 at 12-18; Dkt. No. 70 at

2-7. But one point that Plaintiffs raise is worth addressing a bit more fulsomely: Plaintiffs

argue that the process provided by the Election Code—that a county election officer can

bring suit to challenge an EVBB’s decision to accept or reject a mail-in ballot, see Tex.

Elec. Code § 87.127—is inadequate because it is speculative that the process would have

resulted in a favorable outcome.4 Dkt. No. 71 at 14-15. That is not how the due process

analysis works. A plaintiff cannot lie in wait, ignore an established process for relief, and

then claim that the process was inadequate. See, e.g., Santana v. City of Tulsa, 359 F.3d

1241, 1244 (10th Cir. 2004) (“A party cannot create a due process claim by ignoring




        4 Because the March 2018 Democratic primary was not an “election ordered by the
governor or by a county judge,” the county election officer would not have been required to “confer
with and establish the agreement of the county chair of each political party before petitioning the
district court.” Tex. Elec. Code § 87.127(b).

                                                6
      Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 7 of 9



established procedures.”); see also, e.g., Dubuc v. Twp. of Green Oak, 406 F. App’x 983,

989 (6th Cir. 2011) (holding that property owners who failed to take advantage of a zoning

board’s postdeprivation appeals procedures could not claim that those procedures

violated due process); Herrell v. Benson, 261 F. Supp. 3d 772, 777–78 (E.D. Ky. 2017)

(noting that the plaintiff “was afforded due process, but waived his right to it by refusing

to participate in the process offered to him.”). And as the Secretary of State demonstrated

in the response to Plaintiffs’ summary judgment motion, other county election officers

have successfully petitioned courts to order EVBBs to reconsider rejections of mail-in

ballots. See Dkt. No. 70-1. The fact that it is unknown whether that would have been the

outcome here cuts decisively against Plaintiffs’ due process claims, not in favor of them.

IV.    Summary judgment should be granted for the Secretary of State on
       Plaintiffs’ Equal Protection claim because Plaintiffs have abandoned
       that claim.

       Finally, Plaintiffs acknowledge that they are no longer pursuing an Equal

Protection claim, Dkt. No. 71 at 3, but that claim is still included in their Second Amended

Complaint, Dkt. No. 58 at 13-14, and was addressed in the Secretary of State’s amended

summary judgment motion, Dkt. No. 65 at 18-19. Because Plaintiffs did not respond to

that portion of the summary judgment motion, the Court may treat it as unopposed. See

Southern District Local Rule 7.4 (“Failure to respond to a motion will be taken as a

representation of no opposition.”). For these reasons and those stated in the original

motion, the Court should grant the Secretary’s motion for summary judgment on

Plaintiffs’ equal protection claim.

                                      CONCLUSION
       Plaintiffs’ claims should be dismissed.




                                             7
    Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 8 of 9



Dated: August 26, 2019.            Respectfully submitted.

                                   KEN PAXTON
                                   Attorney General of Texas

                                   J E F F R E Y C. M A T E E R
                                   First Assistant Attorney General

                                   D A R R E N L. M C C A R T Y
                                   Deputy Attorney General for Civil Litigation

                                   T H O M A S A. A L B R I G H T
                                   Chief, General Litigation Division

                                   /s/ Michael R. Abrams
                                   MICHAEL R. ABRAMS
                                   Southern District ID No. 2513900
                                   Texas Bar No. 24087072
                                   Attorney-in-Charge
                                   Assistant Attorney General
                                   General Litigation Division
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 463-2120
                                   Facsimile: (512) 320-0667
                                   michael.abrams@oag.texas.gov

                                   Counsel for Defendant Ruth R. Hughs, in
                                   her Official Capacity as Texas Secretary
                                   of State




                                     8
     Case 7:18-cv-00113 Document 74 Filed on 08/26/19 in TXSD Page 9 of 9



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically
with the Court and delivered by CM/ECF on August 26, 2019 to all counsel of record.


                                           /s/ Michael R. Abrams
                                           Michael R. Abrams
                                           Assistant Attorney General




                                              9
